DETAILED ACTION
Status of Claims
The status of the claims is as follows:
(a) Claims 1-14 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 01/14/2021 were filed in compliance with the provisions of 37 C.F.R. 1.97 and have been considered by the Examiner.   

Response to Amendments
The Examiner accepts the amendments received on 01/28/2021. The Applicant’s Claims 1-14 remain pending. The Applicant amends Claims 1 and 14. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 

Response to Arguments
The Applicant’s arguments filed on 01/28/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On pages 10-12 of the Arguments/Remarks, the Applicant asserts Takahashi fails to teach or suggest “a memory storing instructions configured to, when executed by the processor, cause the processor to command a notification medium, in response to receiving notification of an event occurrence from outside the vehicle, to notify information of the traveling propriety, and allow the vehicle user to choose whether to download the update file or not to download the update file…. As such, Takahashi et al. is silent with the respect to the feature of commanding a notification medium to notify information of the traveling propriety, and allow the vehicle user to choose whether to execute the updating of the program or not to execute the updating of the program, as recited by claim 1.”
The Examiner respectfully disagrees. Takahashi teaches receive an update file from an external source such as an external center (10) (Takahashi, Paragraph 0061). Moreover, Takahashi teaches notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped (Takahashi, Paragraph 0085-0085). Takahashi also teaches that a user may permit or not permit the update of a (Takahashi, Paragraph 0091 and 0061-0066 and 0085-0088 and Figure 4).
On page 13 of the Arguments/Remarks, the Applicant asserts the cited references do not teach the amended claim 14, specifically “transmit[ing] an interruption command to the ECU to request interruption of rewriting processing of the update file, in response to receiving the interruption command from the terminal operated by the vehicle user.”
The Examiner respectfully disagrees.  Similar to the above reasoning, Takahashi teaches receiving an update file from an external source such as an external center (10) and notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, the end user may permit or not permit the update of a target program, when this occurs, a type of interrupt transpires which transitions the ECU from normal operation to updating (Takahashi, Paragraphs 0061-0066, 0085-0088, and 0091 and Figure 4).
On page 12, the Applicant asserts the dependent claims should be patentable by reason of dependency, wherein the current rejection fail to teach or suggest all limitations of the Applicant’s independent claims. The Examiner agrees, if the independent claims are found allowable, then the dependent claims by the reasoning of dependency would be found allowable. However, at this time, the Examiner finds the independent claims are not allowable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. U.S. P.G. Publication 2015/0301822 (hereinafter, Takahashi).
Regarding Claim 1, Takahashi teaches a vehicle device as a gateway device (gateway ECU (i.e., master device), Takahashi, Abstract and Paragraph 0045 and Figure 1) or a reprogramming master device configured to transmit an update file to an ECU as a reprogramming slave device among a plurality of ECUs in a vehicle system in response to a request from a terminal operable by a vehicle user to control updating of a program stored in the ECU, the vehicle device (gateway ECU (i.e., master device) transmits the update file to the desired slave ECU device among several ECUs in the vehicle based on user desiring an update via a console terminal, Takahashi, Paragraphs 0063-0064 and 0091 and Figures 1 and 4) comprising: 
-a processor (gateway ECU or microcomputer are types of processors, Takahashi, Paragraphs 0042 and 0045 and Figure 1); and 
(memory such as flash memory to store instructions / programs, Takahashi, Paragraphs 0042 and 0063) to: 
-obtain traveling propriety of a vehicle when the update file is rewritten in the reprogramming slave device (vehicle system determines (i.e., determination unit) if the vehicle is traveling, and determines if the slave device can be programed during said traveling, Takahashi, Paragraphs 0064-0071 and Figure 4), and 
-command a notification medium, in response to receiving notification of an event occurrence from outside the vehicle, to notify information of the traveling propriety (receive an update file from an external source such as an external center (10) and notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, Takahashi, Paragraphs 0085-0088 and 0061-0066), and allow the vehicle user to choose whether to download the update file or not to download the update file, or allow the vehicle user to choose whether to execute the updating of the program or not to execute the updating of the program (user may permit or not permit the update of a target program, Takahashi, Paragraph 0091 and Figure 4).
Regarding Claim 2, Takahashi teaches the vehicle device according to claim 1, wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to determine the travel propriety of the vehicle when the update file is rewritten in the reprogramming slave (vehicle system determines if the vehicle is traveling, and determines if the slave device can be programed (i.e., update file rewritten into the slave device) during said traveling, Takahashi, Paragraphs 0064-0071).
Regarding Claim 4, Takahashi teaches the vehicle device according to claim 1, wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to: store a traveling propriety determination table with information of correlation between traveling propriety of the ECU and CAN ID, connection bus, or name of the ECU (storage unit (i.e., flash memory) storing a condition table (30) with the names of the ECU, Takahashi, Paragraph 0063) determine the traveling propriety by referring to the traveling propriety determination table for CAN ID, connection bus, or name of the reprogramming slave device (vehicle system determines (i.e., determination unit) if the vehicle is traveling, and determines if the slave device can be programed during said traveling, Takahashi, Paragraphs 0064-0071); and command the notification medium to notify information of the traveling propriety determined by the processor (notifying the user that the travel condition is present and in order to complete the update the user should terminate traveling, Takahashi, Paragraphs 0085-0088).
Regarding Claim 5, Takahashi teaches the vehicle device according to claim 4, wherein the instruction stored in the memory are further configured to, when executed by the processor, cause the processor to command the reprogramming slave device to execute reprogramming when the traveling propriety of the ECU corresponding to the reprogramming slave device stored in the traveling propriety determination table is determined as being permitted in traveling by the processor (vehicle system determines if the vehicle is traveling, and determines if the slave device can be reprogramed during said traveling (i.e., condition table), Takahashi, Paragraph 0063-0071). 
Regarding Claim 6, Takahashi teaches the vehicle device according to claim 1, wherein the determination unit determines instructions stored in the memory are further configured to, when executed by the processor, cause the processor to determine that traveling is prohibited when the reprogramming slave device is the ECU connected to a bus of a traveling system network (vehicle system determines if the vehicle is traveling, and determines if the slave device can be reprogramed during said traveling (i.e., condition table and connected to a bus required during traveling (traveling system network)), Takahashi, Paragraph 0045-0053 and 0063-0071 and Figure 1).
Regarding Claim 7, Takahashi teaches the vehicle device according to claim 1, further comprising: wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to: instruct the reprogramming slave device to execute reprogramming(update command that instructs the slave devices to update, Takahashi, Paragraphs 0053-0058 and 0061-0085); and request all of the ECUs including the reprogramming slave device to keep a propriety state of reprogramming and a state of the traveling propriety when the reprogramming execution command unit processor transmits a reprogramming execution command to the reprogramming slave 5Application No.: 16/211,437Docket No.: 4041J-003479-US-COdevice (vehicle system includes a load state which monitors a stable state in which an update can occur, if not the update is terminated such as the user driving the vehicle, Takahashi, Paragraphs 0062, 0067, 0095-0102)
Regarding Claim 12, Takahashi teaches the vehicle device according to claim 1, wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to obtain a signal indicating the traveling propriety from the reprogramming slave device commanded to execute reprogramming, or another ECU other than the ECU, which is the reprogramming slave device (vehicle system determines if the vehicle is traveling, and determines if the slave device can be programed during said traveling and notifying the user that the travel condition is present and in order to complete the update the user should terminate traveling, Takahashi, Paragraphs 0064-0071 and 0085-0088 and Figure 4).
Regarding Claim 13, Takahashi teaches the vehicle device according to claim 12, wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to preferentially command the notification medium to notify information indicating that traveling is prohibited when a plurality of traveling propriety signals is received from the reprogramming slave device or the other ECU (notifying the user that updating is occurring or will occur and in order to do so travel is prohibited in order to complete the update, Takahashi, Paragraphs 0083-0088).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. U.S. P.G. Publication 2015/0301822 (hereinafter, Takahashi), in view of Matsuura et al. U.S. P.G. Publication 2013/0197712 (hereinafter, Matsuura).
Regarding Claim 3, Takahashi teaches the vehicle device according to claim 1.
Takahashi does not teach the vehicle device to include 3Application No.: 16/211,437Docket No.: 4041J-003479-US-COthe instructions stored in the memory are further configured to, when executed by the processor, cause the processor to transmit an interruption command to the reprogramming slave device to request interruption of rewriting processing of the update file when an interruption request is received from the terminal operated by the vehicle user or when a vehicle state needs rewriting interruption due to user operation.
Matsuura teaches interrupting (i.e., an interruption command and process) the rewriting of the program due to a user operation such as manipulating the ignition switch (Matsuura, Paragraph 0153 and Figure 16). 

	It would have been obvious to modify because interrupting the rewriting of a program based on a user action ensures rewriting does not affect user operations or errors in the rewriting process (Matsuura, Paragraphs 0147-0155).
Regarding Claim 8, Takahashi teaches the vehicle device according to claim 7, wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to:
-…, and determine a vehicle state (vehicle determines if a user enters or is in the vehicle, Takahashi, Paragraphs 0008 and 0073 and Figure 4); and request all of the ECUs including the reprogramming slave device to keep the propriety state of reprogramming and the state of the traveling propriety when the processor determines that the vehicle occupant is not boarding (vehicle determines no user present, Paragraphs 0008 and 0073 and Figure 4), and determines that the vehicle state satisfies one or more predetermined conditions (vehicle system includes a load state which monitors a stable state in which an update can occur, if not the update is terminated such as the user driving the vehicle, Takahashi, Paragraphs 0062, 0067, 0095-0102). 
(Takahashi, Paragraphs 0008 and 0073 and Figure 4).
	However, Takahashi does not specifically teach the vehicle device to include determine boarding/alighting state of a vehicle occupant.
	Matsuura teaches a vehicle system to determine if a vehicle occupant is boarding a vehicle (Matsuura, Paragraphs 0072 and 0077). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle device of Takahashi to include determine boarding/alighting state of a vehicle occupant as taught by Matsuura.
	It would have been obvious because detecting if a user has entered the car allows the vehicle to determine if the update should or should not occur (Matsuura, Paragraph 0148).
Regarding Claim 9, Takahashi teaches the vehicle device according to claim 8, wherein the instructions stored in the first memory are further configured to, when executed by the first processor, cause the processor to determine the boarding/alighting state (vehicle determines if a user is entering or on board the vehicle, Takahashi, Paragraphs 0008 and 0073 and Figure 4) based on the one or more predetermined conditions; the one or more predetermined conditions include a plurality of predetermined conditions; and the plurality of predetermined conditions includes a condition denoted as Al in which the vehicle occupant is not present in the vehicle (vehicle determines if a user is entering or on board the vehicle, Takahashi, Paragraphs 0008 and 0073 and Figure 4), a condition denoted as A2 in which a voltage value of a battery power source for operating the vehicle device is equal to or (determining if the update can occur based on the battery level (i.e., voltage), Takahashi, Paragraph 0065), a condition denoted as A3 in which a door lock position is in a lock state, a condition denoted as A4 in which a shift position is at a parking position and a parking brake is in an on state, and a condition denoted as A5 in which the conditions Al to A4 are satisfied within a predetermined period from a starting time of the reprogramming.
Regarding Claim 10, Takahashi teaches the vehicle device according to claim 8, wherein: the vehicle system further includes a data communication module (DCM) configured to communicate with a file server, which stores the update file; the instructions stored in the memory are configured to, when executed by the processor, further cause the processor to determine whether the vehicle state satisfies the one or more predetermined conditions; the one or more predetermined conditions include a plurality of predetermined conditions; and the plurality of predetermined conditions includes a condition in which no abnormal diagnosis occurs in the reprogramming master device, the DCM, and the reprogramming slave device (center apparatus is a location which passes on the update files via the gateway for the vehicle to update for the slave devices (i.e., ECU), wherein the updates occur based on conditions, Takahashi, Paragraphs 0034, 0064-0071 and Figures 4 and 6), a condition in which operating temperatures of the reprogramming master device, the DCM, and the reprogramming slave device are within an adequate operating temperature range, a condition in which the reprogramming slave device or the ECU related to the reprogramming slave device is not used (updating the ECUs only if the temperature of the vehicle is proper, Takahashi, Paragraph 0068), a condition in (determining if the update can occur based on the battery level (i.e., voltage), Takahashi, Paragraph 0065), a condition in which a remaining amount of gasoline is sufficient, a condition in which a confirmation is received by the vehicle user (update requires user approval, Takahashi, Paragraph 0091, and a condition in which an update file as a target of reprogramming is stored in the reprogramming master device (update file stored in memory, Takahashi, Paragraphs 0037-0038).
Regarding Claim 11, Takahashi teaches the vehicle device according to claim 8, wherein, when requesting all of the ECUs including the reprogramming slave device to keep the propriety state of reprogramming and the state of the traveling propriety, the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to request a condition to keep the propriety state of reprogramming of each of the ECUs (vehicle system includes a load state which monitors a stable state in which an update can occur, if not the update is terminated such as the user driving the vehicle, Takahashi, Paragraphs 0062, 0067, 0095-0102), 
-a condition to hold a state of an ignition power source or an accessory power source even when a switch for engine start/stop is operated by the user to keep a disabled state of power supply stop to each of the ECUs (vehicle system ensures proper battery level for updating ECUs, Takahashi, Paragraph 0065), …
It shall be noted that Takahashi teaches the vehicle system determining if a user is within the car (Takahashi, Paragraphs 0008 and 0073 and Figure 4).
a condition to keep a door lock state even when a wireless operation command is received by a wireless key, a smart key, or the like used for key less entry, and a condition to keep the shift position at a parking state.
	Matsuura teaches a vehicle system wherein the door lock becomes inactive during an updated (Matsuura, Paragraph 0160). Moreover, Matsuura teaches the gearshift position is kept at a park state during the update (Matsuura, Paragraphs 0114, 0121, and 0214). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle device to include a condition to keep a door lock state even when a wireless operation command is received by a wireless key, a smart key, or the like used for key less entry, and a condition to keep the shift position at a parking state as taught by Matsuura.
	It would have been obvious to modify because interrupting the rewriting of a program based on a user action ensures rewriting does not affect user operations or errors in the rewriting process (Matsuura, Paragraphs 0147-0155).
Regarding Claim 14, Takahashi teaches a vehicle device as a gateway device configured to transmit an update file to an ECU in response to a request from a terminal operable by a vehicle user to control updating of a program stored in the ECU (gateway ECU (i.e., master device) transmits the update file to the desired slave ECU device among several ECUs in the vehicle based on user desiring an update via a console terminal, Takahashi, Paragraphs 0063-0064 and 0091 and Figures 1 and 4), the vehicle device comprising: 
(gateway ECU or microcomputer are types of processors, Takahashi, Paragraphs 0042 and 0045 and Figure 1); and 
-a memory storing instructions configured to, when executed by the processor cause the processor (memory such as flash memory to store instructions / programs, Takahashi, Paragraphs 0042 and 0063) to:
-obtain traveling propriety of a vehicle when the updated file is rewritten in the ECU vehicle system determines (i.e., determination unit) if the vehicle is traveling, and determines if the slave device can be programed during said traveling, Takahashi, Paragraphs 0064-0071 and Figure 4), 
-transmit an interruption command to the ECU to request an interruption of rewriting processing of the update file, in response to receiving the interruption command from the terminal operated by the vehicle user (receive an update file from an external source such as an external center (10) and notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, the end user may permit or not permit the update of a target program, when this occurs a type of interrupt occurs which transitions the ECU from normal operation to updating, Takahashi, Paragraphs 0061-0066, 0085-0088, and 0091 and Figure 4), and …
 	Takahashi does not teach the vehicle device to include a command a notification medium to notify information of remaining time until a situation in which a vehicle is permitted to travel. 
(Matsurra, Paragraph 0145).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle system of Takahashi to include a command a notification medium to notify information of remaining time until a situation in which a vehicle is permitted to travel as taught by Matsurra.
	It would have been obvious because displaying a time until completion allows an end user to know how much longer the update is needed until the end user may use the vehicle (Matsurra, Paragraph 0145).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667